UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

TIEMOKO COULIBALY,                                :
                                                  :
        Plaintiff,                                :      Civil Action No.:      14-0189 (RC)
                                                  :
        v.                                        :      Re Document No.:       55, 58
                                                  :
REX TILLERSON,1                                   :
U.S. Secretary of State, et al.,                  :
                                                  :
        Defendants.                               :

                                   MEMORANDUM OPINION

GRANTING DEFENDANTS ’ M OTION TO DIS MIS S COUNT 5 AND DENYING PLAINTIFF’S M OTION
                 TO RECONS IDER RULINGS ON COUNTS 18 AND 19


                                      I. INTRODUCTION

        Plaintiff Dr. Tiemoko Coulibaly, proceeding pro se and in forma pauperis, brings this

action against the United States, the Secretary of State, and eleven other current or former federal

employees 2 alleging, among other things, violations of federal statutory law and the First

Amendment. In a prior Memorandum Opinion, this Court dismissed or granted summary

judgment to Defendants on all but four counts asserted in Dr. Coulibaly’s twenty-two count third

amended complaint. See Coulibaly v. Kerry, 213 F. Supp. 3d 93, 104–05 (D.D.C. 2016); Sept.

30, 2016 Order (characterizing Counts 5, 6, 13, and 16 as still pending against at least one




        1 Pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes Rex Tillerson
as a defendant.
        2The other Defendants—James North, Deborah Duckett, Solomon Atayi, Kristina
Medick, Jennifer Toole, Glenn Budd, Cynthia McKnight, Jeannette Hilleary, Martin Regan,
Sarah Clement, and Daniel Madden Turbitt—are current or former employees of the U.S.
Department of State, the Merit Systems Protection Board, or the Equal Employment Opportunity
Commission.
defendant), ECF No. 46; see also Pl.’s Third Am. Compl, (“Compl.”), ECF No. 28. Defendants

now move the Court to dismiss Count 5 of the complaint as time barred. Defs.’ Mot. Dismiss

Count Five of the Third Am. Compl. (“Mot. Dismiss Count Five”), ECF No. 55. And Dr.

Coulibaly requests that this Court reconsider its dismissal of Count 18 and its entry of summary

judgment for Defendants on the second of two counts labelled “Count 19.” 3 Pl.’s Resp. Defs.’

Mot. Dismiss (“Pl.’s Resp.”), ECF No. 58. The Court grants Defendants’ motion to dismiss

Count 5, and denies Plaintiff’s motion for reconsideration.


            II. RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       The Court assumes familiarity with its prior Memorandum Opinion, which describes the

facts of this case in detail. See Coulibaly, 213 F. Supp. 3d at 105–21. This brief summary

recounts only facts and procedural history relevant to the motions currently before the Court.



                                     A. Factual Background

       Dr. Coulibaly, an African American from the Ivory Coast, joined the Department of

State’s Foreign Service Institute (“FSI”) as a French instructor in 1999. Compl. ¶ 19. Initially,

he worked pursuant to a contract that was renewable in one-year increments. See id. ¶¶ 74–75;

Defs.’ Statement of Material Facts as to Which There is No Genuine Dispute (“Defs.’ Facts”) ¶¶

1–3, ECF No. 30. He recounts “extreme anxiety and constant fear of losing his job” due to,

among other things, his relative lack of job security as compared to direct-hire personnel.

Compl. ¶ 109; see also id. ¶¶ 76, 160.




       3   For brevity’s sake, this Opinion refers to that count as “Count 19.”
       According to Dr. Coulibaly, by “2007, based on [his] seniority, it was his turn to become

direct-hire.” Id. ¶ 50. He asserts that at some point on or before June 15, 2007, FSI’s Associate

Dean James North asked him if he would accept a direct-hire position. See id. ¶¶ 50–51. Dr.

Coulibaly responded in the affirmative and “expecte[d] his appointment by Associate Dean

James North sometime[] soon after this conversation.” Id. ¶ 51. But, Dr. Coulibaly contends,

“[w]hile [he] was waiting for his appointment,” id. ¶ 54, other members of FSI’s upper

management convinced Associate Dean North not to hire Dr. Coulibaly because of his “political

speech in favor of justice and democracy . . . about his country of origin.” See id. ¶¶ 54, 57, 62.



       As evidence, Dr. Coulibaly describes conversations (which apparently occurred in 2007)

with Mr. Soloman Atayi—then head of the French section at FSI and Dr. Coulibaly’s

supervisor—and with Mr. Atayi’s supervisor “Micha.” See id. ¶¶ 54, 57–63, 66–69. In one

conversation, Mr. Atayi purportedly scolded Dr. Coulibaly for giving media interviews regarding

political events happening in the Ivory Coast and told Dr. Coulibaly that even though he was

next in line to become a direct-hire employee, hiring him was “not a good idea” because of

political articles he had written “against the Ivorian government.” Id. ¶¶ 54, 65–66. Mr. Atayi

also supposedly stated that appointing Dr. Coulibaly as a direct-hire employee “could create

political problems” between the Department of State and the Ivory Coast. Id. ¶ 54. “[D]uring

that same period,” Micha allegedly told Dr. Coulibaly that “she also believed it [was] not a good

idea to hire him as [a direct-hire] employee because [he] was a political asylee” and “his writing

could create some political problems.” Id. ¶ 57–59.
       Dr. Coulibaly also cites as evidence a position description for a direct-hire French

language teaching position, which was signed by both Associate Dean North and an FSI human

resources officer and dated June 15, 2007. See id. ¶¶ 41–43; Position Description, Defs.’ Facts

Ex. F, ECF No. 30-6. At some point in 2007 or thereafter, Dr. Coulibaly’s name was added to

the document. 4 See Position Description, Defs.’ Facts Ex. F, ECF No. 30-6. Dr. Coulibaly

emphasizes that he did not discover the signed position description until April 22, 2013, when

the Department provided it to the Merit Systems Protection Board in the course of an

investigation into Dr. Coulibaly’s claims of wrongdoing against members of FSI’s upper

management. Compl. ¶ 39; Pl.’s Resp. at 17. He asserts that by the time he was finally

appointed to a direct-hire role in June 2011, he had been bypassed for “several” positions. See

Compl. ¶ 125. “For example,” he cites a direct-hire position offered to a purportedly less-

experienced instructor named Frederic Hegbe (apparently in 2007) and a July 2009 position to

which management “refus[ed]” to appoint Dr. Coulibaly though he was “the best candidate.”

See id. ¶¶ 55, 125.



       Discord between Dr. Coulibaly and his supervisors at FSI did not subside when he

became a direct-hire employee. The record reveals a conflict-filled relationship between Dr.

Coulibaly and Language Training Supervisor (“LTS”) Laura Fyfe, Dr. Coulibaly’s first-line

supervisor from June 19, 2011 until late January 2012. See Fyfe Aff. ¶¶ Q1, Q3–Q6, Q46, Defs.’

Facts Ex. H, ECF No. 30-8. After Dr. Coulibaly’s repeated internal complaints about LTS Fyfe


       4   Dr. Coulibaly contends that Mr. Atayi “avoided presenting” him with the position
description in 2007 because he knew that Dr. Coulibaly was expecting the appointment and
“would have accepted the hiring.” Compl. ¶ 64. The Department disputes this account, claiming
that Dr. Coulibaly’s name was added to the document in 2011 when he was finally appointed to a
direct-hire position. See Duckett Decl. ¶¶ 3–5, ECF No. 30-26.
and several requests for a new supervisor, FSI eventually moved him to LTS Phillipe Casteuble’s

charge in January 2012. See Email from Tiemoko Coulibaly (Jan. 27, 2012), EEO Investigation

Report at 813–14, ECF No. 36-4. But Dr. Coulibaly’s relationship with LTS Casteuble was no

less strained. According to the record, on December 29, 2011, Dr. Coulibaly quarreled with LTS

Casteuble at an event for FSI’s French Language and Culture instructors. See Compl. ¶¶ 194–

95; Casteuble Mem. (Jan. 24, 2012), EEO Investigation Report at 815, ECF 36-4. The parties

disagree about the purpose of the meeting and the nature of Dr. Couliably’s actions during the

meeting. Briefly stated, Dr. Couliably contends that he was silenced when he attempted “to

speak against global and systemic unlawful discrimination, retaliation and violation[s] of the No

Fear Act.” Compl. ¶ 195. Defendants accuse Dr. Couliably of “inappropriate conduct” and

comments that “were off topic” during the meeting. Casteuble Mem. (Jan. 24, 2012), EEO

Investigation Report at 815. LTS Casteuble later reprimanded Dr. Coulibaly for his conduct.

See Email from Tiemoko Coulibaly (Jan. 27, 2012), EEO Investigation Report at 813; see also

Casteuble Mem. (Jan. 24, 2012), EEO Investigation Report at 815, ECF No. 36-4 (reproducing

LTS Casteuble’s memorandum).



       Beginning in mid-February 2012, Dr. Coulibaly took a leave of absence to attend to

medical issues. See Compl. ¶ 175 (“[T]he Agency destroyed Plaintiff’s health by increasing

retaliation forcing him to take leave for six weeks for psychiatric treatment.”). While on leave,

Dr. Coulibaly contacted Equal Employment Opportunity (“EEO”) manager Eloisa Done by

email to explain that he had “serious health issues” as a result of “bad experiences” at work.

Email from Tiemoko Coulibaly to Eloisa Done (Mar. 21, 2012), Pl.’s Resp. at 26, ECF No. 58.

He expressed that “[a] change of supervisor when I return to work next week should help to
avoid further illegal retaliations which would damage my fragile health condition.” Id., Pl.’s

Resp. at 27, ECF, No. 58. He also attached a letter from physician Dr. Willie Hamlin which

noted “[i]t is not recommended for Mr. Coulibaly to return to the same hostile work environment

and/or Supervisor.” Letter from Willie Hamlin to Catherine Russell at 2, Pl.’s Resp. at 40, ECF

No. 58. FSI later terminated Dr. Coulibaly’s employment because of his “inappropriate

interactions with [his] supervisors, and [his] failure to follow established procedures for

requesting leave.” Letter from Catherine Russell to Tiemoko Coulibaly (Apr. 2, 2012), Pl.’s

Resp. Ex. 6 at 25, ECF No. 36-2.



                                   B. Procedural Background

   The motions currently before the Court concern Counts 5, 18, and 19 of Plaintiff’s third

amended complaint. This Court’s September 30, 2016 Opinion “construe[d] Count 5 of Dr.

Coulibaly’s complaint as alleging that FSI did not hire him in 2007 because of his protected First

Amendment speech—namely, communicating with the media about the Ivorian government.”

Coulibaly, 213 F. Supp. 3d at 154. The Court dismissed Count 5 as asserted against the United

States. Id. at 155. But, because the other defendants had not been properly served with the

complaint, the Court denied Defendants’ motion to dismiss with respect to them. Id. at 156. The

Opinion acknowledged, however, that it “appears that the statute of limitations may have already

run on these claims.” Id. at 156 n.49.



   In that same Opinion, the Court dismissed Count 18. Id. at 154. Count 18 claimed that the

Department had “ignored” Dr. Coulibaly’s request for a change of supervisor needed “to protect

[his] fragile mental and physical health.” Compl. ¶ 181. The Court interpreted Count 18 as
asserting a failure-to-accommodate claim under the Rehabilitation Act. 5 See Coulibaly, 213 F.

Supp. 3d at 152. Finding that Dr. Coulibaly had failed to properly exhaust his administrative

remedies—specifically, he had not brought his Rehabilitation Act claim to an EEO counselor’s

attention within forty-five days of the alleged discriminatory action, see 29 C.F.R. §

1614.105(a)(1)—the Court did not reach the merits of the claim. 213 F. Supp. 3d 153–54.



   The Court also resolved Count 19 in Defendants’ favor. Id. at 158. Count 19 alleged that

Plaintiff’s First Amendment rights were violated when LTS Casteuble issued a reprimand letter

about his statements at the December 2011 French language section meeting. See Compl. ¶¶

194–96. The Court granted Defendants’ motion for summary judgment, concluding that Dr.

Coulibaly’s speech at the meeting was not entitled to First Amendment protection because (1) “it

did not address ‘systematic or global discrimination,’” and (2) Dr. Coulibaly had spoken “in the

context of performing his official employment duties, and not as a citizen.” Coulibaly, 213 F.

Supp. 3d at 156.


                                        III. ANALYSIS

                             A. Count 5 is Dismissed as Untimely

   Defendants argue that Count 5 should be dismissed as untimely because Dr. Coulibaly’s

claim is apparently based on events which occurred in 2007 and the applicable limitations period

is three years, but Dr. Coulibaly did not initiate this action until 2014. Mot. Dismiss Count Five



       5  Dr. Coulibaly’s allegation concerned two supervisors, LTS Fyfe and LTS Casteuble.
See Compl. ¶¶ 178–79. But Dr. Coulibaly acknowledged that FSI did eventually remove LTS
Fyfe as his supervisor. Id. ¶ 179. Accordingly, the Court (implicitly) construed Count 18 as
centering only on FSI’s purported refusal to accommodate Dr. Coulibaly by removing him from
LTS Casteuble’s charge.
at 4–5. For his part, Dr. Coulibaly seems to (rightly) agree that a three-year limitation period

applies to his claim. See Pl.’s Resp. at 17 (noting “the statute of limitation of three years to file

the case”); see also Loumiet v. United States, 828 F.3d 935, 947 (D.C. Cir. 2016) (approving

application of the District of Columbia’s general three-year statute of limitations to Bivens

claims). Furthermore, he has not disputed Defendants’—and this Court’s—characterization of

Count 5 as alleging that “FSI did not hire him in 2007 because of his protected First Amendment

speech.” Mot. Dismiss Count Five at 5 (emphasis added) (quoting Coulibaly, 213 F. Supp. 3d at

154); see also Compl. ¶ 39 (“There is no dispute on this official evidence of failure to hire

Plaintiff on June 15, 2007.”). However, Dr. Coulibaly argues that the limitation period “should

start running from April 22, 2013” (the day he discovered the signed French instructor position

description which featured his name) “and not June 15, 2007” (the day FSI failed to hire him).

Pl.’s Resp. at 17. Accordingly, he asserts that his claim was timely filed.



    “In ruling on a Rule 12(b)(6) motion grounded in a statute of limitations defense, a court

must accept the well-pleaded allegations in the complaint as true and determine whether the

plaintiff has plausibly alleged a claim that is not time-barred.” Wash. Metro. Area Transit Auth.

v. Ark Union Station, Inc., --- F. Supp. 3d ----, 2017 WL 3328151, at *5 (D.D.C. Aug. 3, 2017).

“[D]ismissal is appropriate only if the complaint on its face is conclusively time-barred.” Billups

v. Lab. Corp. of America, 233 F. Supp. 3d 20, 23 (D.D.C. 2017) (alteration in original) (quoting

Rudder v. Williams, 47 F. Supp. 3d 47, 50 (D.D.C. 2014)). Under the “standard rule,” “the

limitations period commences when the plaintiff has ‘a complete and present cause of action.’”

Bay Area Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201

(1997) (quoting Rawlings v. Ray, 312 U.S. 96, 98 (1941)). Stated differently, the clock typically
begins to run when “a defendant has taken the final step that makes its conduct legally

actionable.” Sheikh v. Republic of Sudan, 172 F. Supp. 3d 124, 128 (D.D.C. 2016). In limited

circumstances, this Court applies the so-called “discovery rule,” under which the statute of

limitation does not start to run until “the plaintiff discovers, or with due diligence should have

discovered, the injury supporting the legal claim.” Lattisaw v. District of Columbia, 118 F.

Supp. 3d 142, 157 (D.D.C. 2015) (quoting Kifafi v. Hilton Hotels Ret. Plan, 701 F.3d 718, 729

(D.C. Cir. 2012)).



    No matter which of these two accrual rules applies to Count 5, Dr. Coulibaly’s claim is

plainly time-barred. Under the standard rule, his First Amendment retaliation claim accrued

when he could assert “(1) that he engaged in protected conduct, (2) that the government ‘took

some retaliatory action sufficient to deter a person of ordinary firmness in plaintiff’s position

from speaking again;’ and (3) that there exists ‘a causal link between the exercise of a

constitutional right and the adverse action taken against him.’” Doe v. District of Columbia, 796

F.3d 96, 106 (D.C. Cir. 2015) (quoting Aref v. Holder, 774 F. Supp. 2d 147, 169 (D.D.C. 2011)).

As Dr. Coulibaly does not dispute, all of the events which gave rise to this claim—Dr.

Coulibaly’s interactions with media concerning political events in the Ivory Coast, FSI’s failure

to hire him, and his conversations with members of FSI’s upper management which suggested a

connection between his political speech and the failure to hire him—occurred in or before 2007.

Under the standard rule, Dr. Couliably’s claim is untimely by several years.
    But even assuming that the more-lenient discovery rule applies to Count 5,6 Dr. Coulibaly’s

claim is still untimely. Under the discovery rule, Dr. Coulibaly’s claim accrued when he

discovered or should have discovered that FSI had injured him—namely, by failing to hire him

because of his political speech. Dr. Coulibaly’s complaint establishes that he knew long before

April 2013 that he had been bypassed for “several” direct-hire positions, including one available

in 2007 and another available in July 2009. See Compl. ¶¶ 55, 125 (mentioning specific direct-

hire positions to which FSI had declined to promote him). Indeed, Dr. Coulibaly recounts that he

repeatedly “complained” in 2009 that he had not yet been appointed to a direct hire-position

despite his purported seniority. Compl. ¶ 125. The later discovery of the signed French

instructor position description did not constitute discovery of an injury. “[I]t is awareness of the

harm itself—and not a plaintiff’s full appreciation of the impact of the injury—that matters for

purposes of the discovery rule.” Lattisaw, 118 F. Supp. 3d at 157. At most, the position

description offered what Plaintiff believes is concrete evidence to support his contention that

Associate Dean North had been preparing to hire him in June 2007—a fact already known to Dr.

Coulibaly in 2007, according to his own complaint. The Court dismisses Count 5 as time-

barred. 7



            B. Plaintiff’s Motion for Reconsideration of Counts 18 and 19 is Denied

        Dr. Couliably asks this Court to reconsider its dismissal of his disability discrimination

claim (Count 18) and its entry of summary judgment to Defendants’ on one of his First


        6  The discovery rule is “usually reserved for tort cases that involve injuries that are
difficult to discover.” Lattisaw, 118 F. Supp. 3d at 157. Dr. Coulibaly has cited no authority to
support his contention that it is applicable to Count 5.
        7
        Because the Court resolves Count 5 on untimeliness grounds, it declines to address
Defendants’ other arguments for dismissal.
Amendment claims (Count 19). Federal Rule 54(b) permits a district court to reconsider and

revise its own rulings prior to final judgment. Fed. R. Civ. P. 54(b). Although a district court is

imbued with “broad discretion” to entertain a Rule 54(b) motion, the court’s and the parties’

shared interest in judicial economy counsels against repeated consideration of matters already

thoughtfully decided once. See Lyles v. District of Columbia, 65 F. Supp. 3d 181, 188 (D.D.C.

2014) (“The district court’s discretion is ‘limited by the law of the case doctrine and subject to

the caveat that where litigants have once battled for the court’s decision, they should neither be

required, nor without good reason permitted, to battle for it again.” (quoting Singh v. George

Washington Univ., 383 F. Supp. 2d 99, 101 (D.D.C. 2005))). Furthermore, “it is well-established

that ‘motions for reconsideration,’ whatever their procedural basis, cannot be used an ‘an

opportunity to reargue facts and theories upon which a count has already ruled, nor as a vehicle

for presenting theories or arguments that could have been advanced earlier.’” Estate of Gaither

v. District of Columbia, 771 F. Supp. 2d 5, 10 (D.D.C. 2011) (quoting Secs. & Exch. Comm’n v.

Bilzerian, 729 F. Supp. 2d 9, 14 (D.D.C. 2010)).



       This Court will grant a Rule 54(b) motion “as justice requires.” Lyles, 65 F. Supp. 3d at

188. The standard is flexible, and a host of considerations—for example, whether the court

“‘patently’ misunderstood the parties” or “made a decision beyond the adversarial issues

presented”—inform the inquiry. Id. (quoting Williams v. Johanns, 555 F. Supp. 2d 162, 164

(D.D.C. 2008)). Typically, the moving party must demonstrate “(1) an intervening change in the

law; (2) the discovery of new evidence not previously available; or (3) a clear error in the first

order” to justify reconsideration. Id. (quoting Stewart v. Panetta, 826 F. Supp. 2d 176, 177

(D.D.C. 2011)). The movant also “bears the burden of proving that some harm would
accompany a denial of the motion to reconsider . . . [and] that some sort of injustice will result if

reconsideration is refused.” Id. (alterations in original) (quoting Isse v. Am. Univ., 544 F. Supp.

2d 25, 29 (D.D.C. 2008)).



                                   1. Rehabilitation Act Claim

    Dr. Coulibaly argues that Defendants “misle[d]” this Court into thinking that he had not

exhausted his administrative remedies before he brought his failure-to-accommodate claim. Pl.’s

Resp. at 5. He seeks reconsideration, contending that he “timely and fully exhausted his

administrative remedies” by contacting an EEO manager regarding his request for a new

supervisor “many times by email and phone.” Id. at 5; see also Email from Tiemoko Coulibaly

to Eloisa Done (Mar. 21, 2012), Pl.’s Resp. at 26, ECF No. 58. He highlights a letter sent by his

doctor to FSI’s upper management, which states “[i]t is not recommended for Mr. Coulibaly to

attempt to function under the same supervisor [as] [t]he potential for an exacerbation of his

symptoms in that situation would be very high.” Letter from Willie Hamlin to Catherine Russell

at 2, Pl.’s Resp. at 40. He also references a letter from an EEO attorney denying his request to

“amend [his] [earlier] complaint to include an additional allegation of retaliation.” EEO Letter

(Apr. 25, 2012), Pl.’s Resp. at 29, ECF No. 58.



    Dr. Coulibaly has not met his burden of showing that reconsideration is warranted. He points

to no change in the law, no patent misunderstanding of either parties’ arguments, and no

discovery of previously unavailable evidence that might justify reexamination of his claim.

Furthermore, even if this Court were to reconsider its ruling on Count 18, the evidence on record
does not show that Dr. Coulibaly timely requested EEO counseling within 45 days of the

(allegedly improper) denial of his requested accommodation.



   Under the Rehabilitation Act, a discriminatory act occurs on “the date the [employer] failed

to provide the [employee] with a reasonable accommodation for h[is] disability.” Owens–Hart v.

Howard Univ., 220 F. Supp. 3d 81, 91 (D.D.C. 2016). To preserve the opportunity to pursue

other remedies, an employee must “initiate contact with a[n EEO] Counselor within 45 days of

the date of the matter alleged to be discriminatory” to begin pre-complaint, informal counseling.

29 C.F.R. § 1614.105(a)(1). The evidence on record shows, at most, that Dr. Coulibaly asked

EEO manager Done for assistance in securing a change in supervisor to “avoid further illegal

retaliations which would damage my fragile health condition.” Pl.’s Resp. at 26–27. This

constitutes a request for an equitable remedy to his alleged ongoing discrimination/retaliation

about which he had previously complained; it does not constitute a report to an EEO Counselor

that FSI had denied Dr. Coulibaly’s accommodation request or had refused to discuss alternative

accommodations. Indeed, Dr. Coulibaly’s own email reveals that he had only recently contacted

FSI Director Catherine Russell concerning his request and he had not yet received a response—

let alone a denial of the request—from her. Likewise, Dr. Coulibaly’s letter from an EEO

attorney denying his request to amend his complaint does not show that he had timely

complained to an EEO manager regarding disability discrimination. The letter references

“additional allegations of retaliation,” not Dr. Coulibaly’s brand new claims concerning his

recently documented health issues. Pl.’s Resp. at 29. In sum, the Court did not clearly err in

concluding that Dr. Coulibaly had not timely exhausted his administrative remedies.
                    2. First Amendment Claim Concerning 2011 Events

       Dr. Couliably also requests that the Court reconsider its entry of summary judgment for

Defendants on Count 19. Pl.’s Resp. at 21–23. Specifically, he asserts that he “respectfully

believes that his 2011 speech addresse[d] ‘systematic or global discrimination,’” and he asks this

Court to revisit its contrary conclusion. Id. As with his Rehabilitation Act claim, Dr. Coulibaly

has articulated no legal basis to justify reconsideration. Perhaps more significantly, he has not

asked the Court to reconsider its determination that he had spoken as an employee, and not as a

citizen, during the 2011 meeting. See Pl.’s Resp. at 22–23 (“Plaintiff does not know if he was

speaking as a ‘citizen’ or as an ‘employee.’”). Because that ruling alone is sufficient to warrant

entry of summary judgment for Defendants, the Court agrees with Defendants that Dr. Coulibaly

has not demonstrated that harm might flow from refusal to reconsider this one aspect of the prior

ruling. Accordingly, Dr. Coulibaly’s request for reconsideration is denied.


                                      IV. CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss Count 5 is GRANTED and Dr.

Coulibaly’s motion for reconsideration is DENIED. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: October 5, 2017                                             RUDOLPH CONTRERAS
                                                                   United States District Judge